Case 1:20-cv-03105-SEB-DML Document 1 Filed 12/02/20 Page 1 of 7 PageID #: 1




                            IN THE UNITED STATES DISTRICT COURT
                                SOUTHERN DISTRICT OF INDIANA
                                    INDIANAPOLIS DIVISION

SARAH BORNHORST,                              )
                                              )
               Plaintiff,                     )      Cause No.: 1:20-cv-3105
                                              )
vs.                                           )
                                              )
NOW COURIER, INC.,                            )
And KYLE FARLEY,                              )
                                              )
               Defendants.                    )



             COMPLAINT FOR DAMAGES AND REQUEST FOR JURY TRIAL

       Plaintiff, Sarah Bornhorst, by counsel, and as her Complaint for Damages against

Defendants, states as follows:

                                 PARTIES, JURISDICTION AND VENUE

       1. Plaintiff, Sarah Bornhorst (hereinafter “Plaintiff” or “Bornhorst”), is a resident of

Marion County in the State of Indiana and a former employee of Defendant.

       2. Defendant, Now Courier, Inc. (hereinafter “Now Courier” or “Defendant”), is an

employer as defined by the Title VII of the Civil Rights Act of 1964, 42 U.S.C. §2000e, et. seq.,

and the Age Discrimination in Employment Act, as amended, 29 U.S.C. §621, et. seq., which

conducts business in the State of Indiana.

       3. Defendant, Kyle Farley, is an individual employed by the Defendant as its Chief

Financial Officer.

       4. Bornhorst filed a Charge of Discrimination (Charge No. 470-2020-02382) with the

Equal Employment Opportunity Commission on or about April 28, 2020 and amended her
Case 1:20-cv-03105-SEB-DML Document 1 Filed 12/02/20 Page 2 of 7 PageID #: 2




Charge on or about July 21, 2020, alleging inter alia, that Defendant violated Title VII of the

Civil Rights Act of 1964, 42 U.S.C. §2000e, et. seq, and the Age Discrimination in Employment

Act, as amended, 29 U.S.C. §621, et. seq.

        5. The Equal Employment Opportunity Commission issued to Bornhorst a 90-day Right

to Sue letter on September 29, 2020.

        6. Bornhorst invokes this Court’s federal question jurisdiction pursuant to 28 U.S.C. §§

1331 and 1343(a).

        7. Venue in this Court is proper pursuant to 28 U.S.C. § 1391.

                           GENERAL FACTS & SPECIFIC ALLEGATIONS

        8. Plaintiff is a forty-five (45) year old female who worked for the Defendant as a

Logistics Specialist beginning in July of 2019.

        9. In July of 2019, Ms. Bornhorst complained to management that a coworker was

making racist comments about another coworker.

        10. Shortly thereafter, the Plaintiff was moved to the Annex building and told she would

be a supervisor.

        11. In October 2019, the Plaintiff was asked to train a younger male employee named

Todd.

        12. Once trained, Todd was offered the Annex supervisor position in order that

Defendant could groom him to become a general manager.

        13. Defendant asked her immediate supervisor why she was not given the Annex

Supervisor position, and he told her that women are just too emotional for such a job.

        14. Plaintiff complained to human resources that the failure to promote her to Annex

Supervisor was discriminatory.
Case 1:20-cv-03105-SEB-DML Document 1 Filed 12/02/20 Page 3 of 7 PageID #: 3




           15. In January, Todd was promoted to annex supervisor and another younger, male

employee named Mitch was offered the general manager position.

           16. On or about February 7, 2020, after the Plaintiff trained Todd and Mitch, the

Defendant terminated her employment, claiming she had falsely accused Defendant of failing to

issue her a W-2 with the correct social security number1.

           17. During the termination process, Defendant representatives grabbed Plaintiff’s hand

and squeezed it, thereby causing reinjury to her nerves that had been damaged in a prior incident.


                                                   Count I
                                       Age Discrimination – Now Courier

           18. Plaintiff incorporates by reference Paragraphs one (1) through seventeen (17) above.

           19. Plaintiff is a forty-five (45) year old female is over the age of forty and thus a

member of a protected class.

           20. Plaintiff met all of Defendant’s legitimate performance expectations.

           21. Defendant discriminated against Plaintiff on the basis of her age when failed to

promote her to supervisor and instead promoted younger employees whom she was asked to

train, and then subsequently terminated her employment after she had trained them.

           22. Defendant further discriminated against Plaintiff because of her age when it allowed

a younger male employee named Ian to take Plaintiff’s Saturday hours at the Annex.

           23. Plaintiff was treated less favorably than the younger employees who were given

Saturday hours and those who were promoted to Annex Supervisor and/or not terminated.

           24. Bornhorst’s age was the reason for Defendant’s failure to promote her, its decision to

strip her of her Saturday hours, and its decision to terminate her employment.



1
    Defendant had double reported Plaintiff’s income under two social security numbers that differed by one digit.
Case 1:20-cv-03105-SEB-DML Document 1 Filed 12/02/20 Page 4 of 7 PageID #: 4




        25. As a result of the foregoing, Bornhorst suffered damages, including but not limited

to, lost wages and benefits, liquidated damages and attorney fees.

        26. The Defendant’s actions are in violation of the Age Discrimination in Employment

Act (“ADEA”), 29 U.S.C. §621, et. sec.

        WHEREFORE, Plaintiff prays for judgment against Defendant, an award for unpaid

wages, liquidated damages, back pay, prejudgment interest, reasonable attorney fees, costs and

all other appropriate relief.

                                            Count II
                                Sex Discrimination – Now Courier

        27. Plaintiff incorporates by reference paragraphs one (1) through twenty-six (26) above.

        28. Plaintiff is a female who requested and was promised the position of Annex

supervisor.

        29. Plaintiff was qualified for the position, but Defendant instead gave the position to

two lesser qualified male employees.

        30. Defendant further discriminated against Plaintiff because of her sex when it gave

Plaintiff’s Saturday hours at the Annex to a younger male employee named Ian.

        31. Plaintiff was treated less favorably than similarly situated male employees who were

promoted to Annex supervisor, who were not stripped of their Saturday hours at the Annex,

and/or were not terminated.

        32. As a result of the foregoing, Bornhorst suffered damages, including but not limited to,

lost wages and benefits, compensatory damages and attorney fees.

        33. The Defendant’s actions are in violation of the Title VII of the Civil Rights Act of

1964, 42 U.S.C. §2000e, et. sec.
Case 1:20-cv-03105-SEB-DML Document 1 Filed 12/02/20 Page 5 of 7 PageID #: 5




         WHEREFORE, Plaintiff prays for judgment against Defendant, an award for unpaid

wages, compensatory damages, punitive damages, back pay, prejudgment interest, reasonable

attorney fees, costs and all other appropriate relief.

                                             Count III
                                Title VII Retaliation – Now Courier

         34. Plaintiff incorporates by reference paragraphs one (1) through thirty-three (33) above.

         35. During her employment with Defendant, Plaintiff complained to Defendant on

multiple occasions that a coworker was making inappropriate comments of a racial nature about

African-American employees.

         36. Afterwards, Plaintiff was refused a promotion to the Annex supervisor position that

had been promised her and eventually terminated her employment.

         37. The reason Defendant failed to promote Plaintiff to Annex supervisor and terminated

her employment was due to her complaints of race-based discrimination and her support for

African-American coworkers.

         38. As a result, Plaintiff has sustained damages including, but not limited to, lost pay and

benefits, compensatory damages, attorney fees and costs.

                                       PRAYER FOR RELIEF

         WHEREFORE, Plaintiff prays for judgment against Defendant, for an award of back pay,

job reinstatement, compensatory damages, prejudgment interest, reasonable attorney fees, costs

and all other appropriate relief.

                                              Count IV
                                           Assault - Farley

         39. Plaintiff incorporates by reference paragraphs one (1) through thirty-eight (38)

above.
Case 1:20-cv-03105-SEB-DML Document 1 Filed 12/02/20 Page 6 of 7 PageID #: 6




       40. During the course of Plaintiff’s termination, Defendant’s Chief Financial Officer,

Kyle Farley, intentionally grabbed Plaintiff’s hand, thereby causing Plaintiff to experience

apprehension of imminent physical harm.

       41. As a result of Defendant’s intentional act resulting in Plaintiff’s apprehension of

imminent physical harm, Plaintiff suffered damages.

                                       PRAYER FOR RELIEF

       WHEREFORE, Plaintiff prays for judgment against Defendant, for an award of

compensatory damages, punitive damages, prejudgment interest, reasonable attorney fees, costs

and all other appropriate relief.

                                            Count V
                                         Battery - Farley

       42. Plaintiff incorporates by reference paragraphs one (1) through forty-one (41) above.

       43. During the course of Plaintiff’s termination, Defendant’s Chief Financial Officer,

Kyle Farley intentionally grabbed Plaintiff’s hand, thereby injuring Plaintiff’s arm and back, and

causing her harm in the form of a pinched nerve and further damage to her hand.

       44. As a result of Defendant’s intentional act resulting in Plaintiff’s apprehension of

imminent physical harm, Plaintiff suffered damages.

                                       PRAYER FOR RELIEF

       WHEREFORE, Plaintiff prays for judgment against Defendant, for an award of

compensatory damages, punitive damages, prejudgment interest, reasonable attorney fees, costs

and all other appropriate relief.
Case 1:20-cv-03105-SEB-DML Document 1 Filed 12/02/20 Page 7 of 7 PageID #: 7




                                            Respectfully submitted,

                                            HENN HAWORTH CUMMINGS & PAGE

                                            /s/ Paul J. Cummings
                                            Paul J. Cummings, 22713-41



                                  REQUEST FOR JURY TRIAL

     Plaintiff, by counsel, respectfully requests this cause be tried by jury.


                                            Respectfully submitted,

                                            HENN HAWORTH CUMMINGS & PAGE


                                            /s/ Paul J. Cummings
                                            Paul J. Cummings, 22713-41




HENN HAWORTH CUMMINGS & PAGE
1634 W Smith Valley Road, Ste. B
Greenwood, IN 46143
(317) 885-0041;
(888) 308-6503 Fax
